United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2480
Issued: September 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2008 appellant filed a timely appeal of an August 27, 2008 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has more than one percent impairment to her right lower
extremity and two percent impairment to her left lower extremity, for which she received
schedule awards.
FACTUAL HISTORY
On March 7, 1984 appellant, then a 31-year-old rural carrier, filed a traumatic injury
claim alleging that on February 27, 1984 she injured her lower back while lifting trays. The
Office accepted her claim for herniated nucleus pulposus L4-5 with back surgeries. It also
accepted recurrences of disability on November 10, 1994 and October 10, 2003 and paid wageloss compensation benefits. On September 18, 2007 appellant filed a claim for a schedule award.

In an October 23, 2007 report, Dr. Johann van Beest, a chiropractor, opined that appellant
had a 23 percent whole person impairment rating pursuant to the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed. 2001). He noted that the A.M.A.,
Guides, 384, Table 15-3 discuss diagnostic-related estimates for rating impairment due to lumbar
spine injury and he advised that appellant met the criteria for Category IV. Dr. Beest reviewed
appellant’s prior surgeries at L4-5 and L5-S1 and noted her residual L5 radiculopathy and
pseudoarthrosis at the L4-5 level.
By memorandum dated January 24, 2008, the Office asked an Office medical adviser to
review the medical evidence and assess appellant’s permanent impairment. It noted that
appellant’s claim was accepted for lumbar herniated nucleus pulposus, lumbar neuritis or
radiculitis. In a January 25, 2008 report, the Office medical adviser noted that Dr. Beest’s report
was not sufficient to rate impairment under the Federal Employees’ Compensation Act because
he rated impairment to the spine and provided an estimate based on whole person impairment.
He noted that, while his conclusion that appellant had 23 percent impairment of the whole person
appeared correct, Dr. Beest did not evaluate appellant’s lower extremities. The Office medical
adviser noted that Dr. Beest’s descriptions of motor and sensory abnormality in the left leg were
not adequate to allow him to rate her impairment. He recommended that the Office obtain
another medical opinion.
By letter dated June 18, 2008, the Office referred appellant to Dr. John Sklar, a Boardcertified physiatrist, for a second opinion. In a July 9, 2008 report, Dr. Sklar noted that appellant
had undergone four back surgeries. He noted that she did not have any ratable nerve root
impingement or radiculopathy. Dr. Sklar noted that, while she did have some weakness in the
lower extremities, it was not neuroanatomical. However, he noted that the A.M.A., Guides
allowed for one to three percent lower extremity impairment for pain. Dr. Sklar advised that
appellant had mild pain in her right lower extremity and therefore one percent impairment for
pain in her right lower extremity would be appropriate. As appellant had a bit more pain in her
left lower extremity, he recommended that a two percent impairment would be appropriate.
Dr. Sklar found no other ratable impairment.
In a report dated July 29, 2008, the Office medical adviser noted that appellant’s accepted
conditions were lumbar IV disc disorder with myelopathy, psychogenic pain and lumbosacral
radiculitis. He reviewed Dr. Sklar’s report and indicated that a permanent impairment for the
right lower extremity of one percent and the left lower extremity of two percent was proper
pursuant to the A.M.A., Guides, page 573.
On August 27, 2008 the Office issued a schedule award for one percent right lower
extremity impairment and two percent left lower extremity impairment.

2

LEGAL PRECEDENT
The schedule award provision of the Act1 and its implementing regulations,2 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of schedule members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, the Office has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants.3 The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.4
A schedule award is not payable for a member, function or organ of the body not
specified in the Act or in the implementing regulations. As neither the Act nor the regulations
provide for the payment of a schedule award for the permanent loss of use of the back or spine,
no claimant is entitled to such an award.5 However, as the Act makes provision for the lower
extremities, a claimant may be entitled to a schedule award for permanent impairment to a lower
extremity even though the cause of the impairment originates in the spine.6
ANALYSIS
In the instant case, the Board finds that appellant has no more than one percent
impairment to her right lower extremity and two percent impairment to her left lower extremity.
The opinion of Dr. Beest is not sufficient to establish impairment under the Act as he
determined that appellant had 23 percent whole person impairment. Dr. Beest did not rate
appellant for impairment to a scheduled member. As the Board has held, the Act does not
provide for a schedule award based on permanent impairment of the spine or the whole person.7
Dr. Sklar and the Office medical adviser properly evaluated appellant’s condition and
agree that appellant had one percent impairment of her right lower extremity and two percent
impairment of her left lower extremity based on pain. He noted that appellant did not have
ratable nerve root impingement or radiculopathy, but he did note some weakness in her lower
extremities which was not neuroanatomical. Both Dr. Sklar and the Office medical adviser
found that it was therefore appropriate to rate appellant under the A.M.A, Guides for pain. The
A.M.A., Guides allow for an impairment rating of between one and three percent for each lower
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id. at § 10.404(a).

4

Id.

5

George E. Williams, 44 ECAB 530 (1993).

6

Id.

7

Tania R. Keka, 55 ECAB 354 (2004); Guiseppe Aversa, 55 ECAB 164 (2003).

3

extremity if the body system impairment rating system does not adequately address appellant’s
condition.8 Dr. Sklar found, and the Office medical adviser agreed, that appellant’s impairment
could not be rated appropriately under Chapter 17. Therefore, she had one percent impairment to
her right lower extremity due to pain and two percent impairment to her left lower extremity due
to pain utilizing Chapter 18. There is no evidence in the record that establishes that appellant has
greater impairment.
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award
for greater than one percent impairment to her right lower extremity and two percent impairment
to her left lower extremity, for which she received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 27, 2008 is affirmed.
Issued: September 10, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

A.M.A., Guides 573, 18.3d.

4

